Citation Nr: 1207789	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea (sleep disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin condition of the hands and feet.

3.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968, May 1968 to April 1978, and April 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction was transferred to the  Nashville, Tennessee

The issues of entitlement to service connection for sleep apnea (sleep disorder), skin condition of the hands and feet, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2002 RO rating decision that denied service connection for sleep disorder, is final.

2.  The evidence received since the March 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a sleep disorder.

3.  The September 2004 RO rating decision that denied service connection for skin condition of the hands and feet, is final.

4.  The evidence received since the September 2004 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for skin condition of the hands and feet.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin condition of the hands and feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

1.	Sleep Disorder 

In a March 2002 rating decision, the RO denied service connection for a sleep disorder because while evidence showed the Veteran suffered from a sleep disorder in service, other evidence showed that the Veteran currently suffered from a sleep disorder that was unrelated to service.  The RO noted that there was no medical opinion that related the current disorder to the Veteran's military service.  The Veteran filed a notice of disagreement with the determination in April 2002 accompanied by an April 2002 VA medical opinion.  The RO issued a statement of the case in June 2002, which continued the denial.  The RO maintained that the rating decision's reference to a "sleep disorder" having been noted in service was "obviously a typographical error."  The RO explained that little weight was given to the VA medical opinion because service treatment records were negative for any diagnosis of a sleep disorder and it appeared that the medical opinion was based on a history provided by the Veteran.  In the notice of decision letter dated in June 2002, the RO advised the Veteran of the denial and enclosed VA Form 9, which explained the Veteran's procedural and appellate rights.  The Veteran did not perfect an appeal of the rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The relevant evidence of record at the time of the March 2002 rating decision in addition to the April 2002 VA medical opinion included service treatment records and VA treatment records.  The Veteran's claim to reopen was received in July 2007.  Relevant evidence received subsequent to the March 2002 rating decision includes VA and private treatment records.  The Veteran also submitted an internet article that noted that a side effect of Atenolol was difficulty sleeping.  The Board recognizes that service connection is in effect for hypertension for which the Veteran takes Atenolol according to VA treatment records.  

The Shade Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  The internet article relates to an unestablished fact that a current sleep disorder is related to service-specifically, service connected hypertension.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened. 



2.	Skin Condition of the Hands and Feet

In a September 2004 rating decision, the RO denied service connection for a skin condition of the hands and feet.  The RO determined that while treatment records showed treatment for a skin condition that was caused by the Veteran's hypertension medication, the Veteran was subsequently taken off this medication and treated for the skin condition which had now resolved.  The RO maintained that the skin condition was an acute condition that resolved with removal of the cause.  
In the notice of decision letter dated in October 2004, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The relevant evidence of record at the time of the October 2004 rating decision included service treatment records and VA treatment records.  The Veteran's claim to reopen was received in July 2007.  Relevant evidence received subsequent to the October 2004 rating decision includes VA and private treatment records which show treatment for a skin condition.  In particular, a February 2008 VA treatment record noted that the Veteran had a "rash, most likely drug eruption."  A December 2008 VA treatment record noted an assessment of "pomphylox (chronic dermatitis)."  The Veteran submitted an internet article that noted that a side effect of Atenolol included "skin reactions, e.g. rash . . . ."  As noted above, the Board recognizes that service connection is in effect for hypertension for which the Veteran takes Atenolol.    

The treatment records and internet article relate to the unestablished fact that the Veteran has a skin condition as the result of medication taken for service connected hypertension.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened. 





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the hands and feet is reopened, and the claim is granted to this extent only.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

Sleep Apnea (Sleep Disorder)

While there is general treatise evidence suggesting a link between sleep difficulties and the medication Atenolol, there is no medical opinion evidence that specifically addresses whether the Veteran's sleep disorder is related to use of such medication. Additionally, the Board recognizes that the April 2002 VA medical opinion indicated that the Veteran's sleep apnea was related to his military service. Specifically, Dr. P.P. noted that the Veteran suffered from hypertension and obstructive sleep apnea and that the Veteran's military records noted a history of hypertension and "sleep disorder."   Dr. P.P. explained that obstructive sleep apnea was a known cause of hypertension and that it was "very possible" that the Veteran's current obstructive sleep apnea was a continuation of his "sleep disorder" that occurred during military service.  Dr. P.P. opined that it was as least as likely as not that the Veteran's hypertension was a result of obstructive sleep apnea during service.   

The Board's review of the Veteran's service treatment records shows that no chronic sleep disorder was diagnosed in service.  Significantly, however, an April 1981 service treatment record shows the Veteran was treated for a cold with chill and it was reported that he complained of decreased sleep.  It was at about that time that an elevated blood pressure was reported, and subsequently, the Veteran received treatment for hypertension, now a service connected disability.  Post-service treatment records, however, do not show a chronic sleep impairment until 2001 at which time the Veteran was diagnosed with sleep apnea.  Given all of the foregoing, the Board finds that the Veteran should be afforded a VA examination and nexus opinion based on a comprehensive review of the Veteran's entire medical history contained in the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Skin Condition of the Hands and Feet

While there is general treatise evidence suggesting a link between skin reactions and the medication Atenolol, there is no medical opinion evidence that specifically addresses whether any skin disorder the Veteran manifests is related to use of such medication.  The Board finds that the Veteran should be afforded a VA examination and nexus opinion based on a comprehensive review of the Veteran's entire medical history contained in the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Erectile Dysfunction

The Veteran submitted an internet article that noted that a side effect of Atenolol included "problems with sexual function."  While there is general treatise evidence suggesting a link between sexual dysfunction and the medication Atenolol, there is no medical opinion evidence that specifically addresses whether any erectile dysfunction the Veteran manifests is related to use of such medication.  The Board finds that the Veteran should be afforded a VA examination and nexus opinion based on a comprehensive review of the Veteran's entire medical history contained in the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Also, updated VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since January 2008 pertaining to any treatment the Veteran received for his sleep disorder, skin condition, and erectile dysfunction.  

2.  Schedule the Veteran for an appropriate VA examination for purposes of determining whether any sleep apnea is related to the Veteran's military service or secondary to service connected hypertension.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any sleep disorder is related to the Veteran's service, including complaints of "decreased sleep" in April 1981?

Is it at least as likely as not (50 percent probability or greater) that any sleep disorder was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected hypertension (medication).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Schedule the Veteran for an appropriate VA examination for purposes of determining whether any skin condition is related to service connected hypertension.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any skin condition was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected hypertension (medication).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for an appropriate VA examination for purposes of determining whether any erectile dysfunction is related to service connected hypertension.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any erectile dysfunction was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected hypertension (medication).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


